UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-54133 Century Next Financial Corporation (Exact Name of Registrant as Specified in Its Charter) Louisiana 27-2851432 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 505 North Vienna Street Ruston, Louisiana (Address of Principal Executive Offices) (Zip Code) (318) 255-3733 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o YesxNo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:As of August 11, 2011, 1,058,000 shares of the Registrant’s common stock were issued and outstanding. Century Next Financial Corporation Form 10-Q Table of Contents Page PART I - FINANCIAL INFORMATION Item 1 - Financial Statements (Unaudited) 1 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 19 Item 4 - Controls and Procedures 19 PART II - OTHER INFORMATION Item 1 - Legal Proceedings 19 Item 1A - Risk Factors 19 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3 - Defaults Upon Senior Securities 20 Item 4 - (Removed and Reserved) 20 Item 5 - Other Information 20 Item 6 - Exhibits 20 Signatures 21 Item 1 – Financial Statements (unaudited) CENTURY NEXT FINANCIAL CORPORATION CONSOLIDATED BALANCE SHEETS (In thousands, except share data) June 30, December 31, ASSETS (Unaudited) Cash and cash equivalents $ $ Investment and mortgage-backed securities Federal Home Loan Bank stock Loans (includes loans held for sale of $2,041 and $801), less allowance for loan losses of $213 and $204 78,329 71,613 Accrued interest receivable: Loans Securities 30 38 Premises and equipment, net of accumulated depreciation of $1,571 and $1,499 Foreclosed real estate - - Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Deposits Savings and demand $ $ Time Total deposits Advances from borrowers for insurance and taxes 65 37 FHLB advances Securities sold under agreements to repurchase Accrued interest payable 18 18 Other liabilities Total liabilities Stockholders’ Equity: Preferred Stock, $.01 par value – 1,000,000 shares authorized;none issued - - Common Stock, $.01 par value - 9,000,000 shares authorized;1,058,000 issued; 1,058,000 outstanding 11 11 Additional Paid In Capital Unearned ESOP Shares (64,202 shares and 65,870 shares) ) ) Accumulated other comprehensive income, net of taxes of $55 and $37 73 Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 1 CENTURY NEXT FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF INCOME (In thousands, except share data) (Unaudited) For the Three Months For the Six Months Ended June 30, Ended June 30, Interest income: First mortgage loans $ Consumer and other loans Investment securities 41 49 84 Other 1 - 1 1 Total interest income Interest expense: Savings and interest-bearing demand deposits 83 67 Time deposits Other borrowings 5 2 10 4 Total interest expense Net interest income Provision for loan losses 13 2 13 2 Net interest income after provision for loan losses Noninterest income: Service charges 55 50 90 Loan fees Gain on sale of other repossessed assets - - 5 3 Gain on cash value of life insurance 14 9 29 17 Gain on sale of fixed assets - 53 Other operating income 19 17 33 26 Total noninterest income Noninterest expense Salaries and benefits Occupancy expense 90 Expense of foreclosed real estate - - - 1 FDIC deposit insurance 21 27 42 52 Personnel training and development 26 10 32 16 Outside service fees 14 28 37 48 Service bureau expenses 34 38 83 71 Advertising 28 38 50 63 Deposit/fraud loss 1 1 17 4 Legal and professional 36 - 67 - Audit and accounting 63 11 71 21 Office supplies, stationery and printing 16 14 39 35 Internet expense 27 6 33 17 Other operating expense 81 Total noninterest expense Income before income taxes Income taxes 68 86 Net income $ Earnings Per Common Share Basic $ N/A $ N/A Diluted $ N/A $ N/A The accompanying notes are an integral part of the consolidated financial statements. 2 CENTURY NEXT FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (In thousands) (Unaudited) Accumulated Additional Unearned Other Common Paid In ESOP Comprehensive Retained Total Stock Capital Shares Income Earnings Equity Balance at December 31, 2009 $
